Title: From Thomas Jefferson to Benjamin Smith Barton, 23 August 1793
From: Jefferson, Thomas
To: Barton, Benjamin Smith



Aug. 23. 93.

Th: Jefferson presents his friendly compliments to Dr. Barton, and being now in the act of sending off his books to Virginia, takes the liberty of asking from Dr. Barton the volumes lent him.—Th:J. has been for some time settled on the banks of the Schuylkill near Gray’s ferry, where he would always be very happy to see Dr. Barton, should his rides or walks lead him that way. His absence from town has scarcely given him an opportunity of seeing any body in it.
